       Case 1:19-cv-02930-MLB Document 14 Filed 10/01/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

K. SCOTT STOKES                              )
                                             )
            Plaintiff                        )   CIVIL ACTION FILE
                                             )   NO: 1:19-CV-2930
                                             )
SLOPES ENTERPRISES, INC.                     )
                                             )
            Defendant                        )


        JOINT DISMISSAL WITH PREJUDICE OF ALL CLAIMS

      COMES NOW K. Scott Stokes, Plaintiff herein, and Slopes Enterprises,

Inc., Defendant herein, and mutually Dismiss their Claims and Counterclaims

With Prejudice.

      This the 1st day of October, 2019.
                                           Respectfully submitted

                                           _S/ Clifford H. Hardwick____
                                           Clifford H. Hardwick
                                           Attorney for Defendant
                                           Georgia Bar Number 325675
Roswell Professional Park
11205 Alpharetta Highway, Suite E-1
Roswell, Georgia 30076
Tel: 770-772-4700
chh@bellsouth.net
                                           S/ Craig J. Ehrlich
                                           (Signed with express consent)
                                           Craig J. Ehrlich, Esq.

                                   Page 1 of 3
         Case 1:19-cv-02930-MLB Document 14 Filed 10/01/19 Page 2 of 3




                                              Attorney for Plaintiff
                                              Georgia Bar Number 242240

1123 Zonolite Road, N.E., Suite 7-B
Atlanta, Georgia 30306
Tel: 800-238-3857
Fax: 855-415-2480
craig@ehrlichlawoffice.com


        I further certify pursuant to L.R. 7.1D that the above-titled document

complies with L.R. 5.1B and was prepared using a 14 point Times New Roman

font.

                                              /s/Clifford H. Hardwick
                                              Clifford H. Hardwick




                                      Page 2 of 3
        Case 1:19-cv-02930-MLB Document 14 Filed 10/01/19 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this day filed the foregoing - JOINT

DISMISSAL WITH PREJUDICE OF ALL CLAIMS with the Clerk of Court

using the CM/ECF system which will automatically send electronic mail

notification of such filing to the following counsel of record who are CM/ECF

participants:

                         Craig J. Ehrlich, Esq.
                         1123 Zonolite Road, N.E., Suite 7-B
                         Atlanta, Georgia 30306

      This 1 st day of October, 2019.


                                            S/ Clifford H. Hardwick
                                             Clifford H. Hardwick
                                             Attorney for the Plaintiff
                                             Georgia Bar No. 325675
Roswell Professional Park
Suite One, Building E
11205 Alpharetta Highway
Roswell, Georgia 30076
(770) 772-4700
(770) 772-4488 Fax
chh@bellsouth.net




                                    Page 3 of 3
